DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-29 (herein referred to as the Reply) where claim(s) 1-35 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 18, 35 and 2-17, 19-34
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) recite variants of:
a second label encoding one of the labels from the first set of labels of the first
label space.

The claim requires that packet includes a label (second label) encodes another label (one of the labels from the first set). The Examiner found no clear instance of in the Specification as to where this is disclosed (labels encoding labels). The closest text in the Specification is at para 0112-00119 (using US Publication) a VVLS Descriptor that encodes the number of subsequent labels in the VVLS but the VVLS Descriptor does not appear to be a label itself.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The Reply purports that the Specification states that the term “MPLS header” is also referred to as an "MPLS label" and more generally as a "label", such that they are effectively equated (i.e., refer to the same thing). The Reply argues this is supported at para. 0091:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Examiner disagrees. Para. 0091 does not state or suggest that MPLS header = MPLS label = label. Rather, para. 0091 discloses that an MPLS header can includes a 20-bit label value. But a header that includes a label value is not inherently a label itself. The Examiner invites the Applicant to cite where in the Specification that explicitly states that “A MPLS header can also be referred to as a MPLS label” since the Examiner found no instances.
With regards to arguments to para 0100-0101:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Examiner disagrees. Para. 0100 does not state or suggest “identifier of a label space” is the same thing as a “label” and is definitely not the same thing as an MPLS header/MPLS Label. The Examiner agrees the “Label Space ID” can be considered a label by way of the phase “this label.” Para. 0101 simply states information that ‘Label’ identifies the MPLS label related to the ‘Label Space ID’ but there is there is only one disclosed label here (the ‘Label’ in the first word.) 
 To further expedite prosecution, the Examiner suggests making amendments to distinguish between the terms “label,” “MPLS header,” “label value,” “VLSI-I” and “label space ID.” Even in the case where the Examiner were to agree that MPLS header = MPLS label = label, equating so many elements to the term “label” is problematic. Even using the Reply’s own argument:

    PNG
    media_image3.png
    130
    849
    media_image3.png
    Greyscale

The above argument states that an “MPLS header” is equated to “label” and should be treated as such then subsequently argues that the 20-bit field encodes a label. Consequently, the Reply’s argument effectively is stating that the MPLS header (…and more generally as an “label”) encodes another MPLS header (…which “encodes a label”). An MPLS header encoding another MPLS header in the first 20 bits is not supported by the Specification (i.e., nested, layered versions of the element of FIG. 5 within the 20 bit field). Consequently, if even the Examiner was persuaded by the Reply’s arguments, this would effectively trigger scope of enablement rejection in a next action because by arguing that the term “label” is applicable to everything and anything in the Specification then claiming a generic “label” the scope of the claim is effectively attempting to encompass permutations of the disclosed embodiments where the terms “label,” “MPLS header,” “label value,” “VLSI-I” and “label space ID” are interchangeable (e.g., the claims would encompass the embodiment of the VLSI-I encoding an MPLS header, which is not supported)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415